Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/1/2020 have been considered.  Claims 2-14, 28-29 have been cancelled by applicant.  Claims 1, 15-27 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraph 7 - page 12, line 3 of the Remarks, filed 12/1/2020, with respect to claims 15-27 have been fully considered and are persuasive in light of the amended base claims 15, 19, 24, 26.  The 35 U.S.C. 112(b) rejection of claims 15-27 has been withdrawn. 
Applicant’s arguments, see page 12, paragraph 2 - page 12, last paragraph of the Remarks, filed 12/1/2020, with respect to claims 26-27 have been fully considered and are persuasive in light of the amended base claim 26.  The 35 U.S.C. 101 rejection of claims 26-27 has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for enabling communication for a wireless device in a communication network, the communication network comprise a radio network node, a network node, a configuration control node and a database and which 
“transmitting a configuration request from the radio network node to the network node, requesting to establish a connection interface to the first network slice;
transmitting a request from the network to the configuration control node or within the network node, which request requests a configuration of a transport network between the radio network node associated with the wireless device and the first core network, 
transmitting from the configuration control node or the network node a slice configuration request to the database for retrieving slice configuration information for the first network slice;
receiving the slice configuration information from the database; and 
transmitting from the configuration control node or the network node a transport request requesting a control network node for configuring the transport network;
upon confirmation of setup transport network, transmitting configuration information from the network node to the radio network node for establishing the connection interface to the first network slice; and 


The present application also relates to a radio network node for enabling communication for a wireless device in a communication network, the radio network node being configured to:
“retrieve a configuration information from a network node, for establishing a connection interface to the first network slice; and 
to establish the connection interface towards the first core network node using the retrieved configuration information” in combination with other recited elements in claim 15.

The present application also relates a network node for enabling communication for a wireless device in a communication network, the communication network comprising a core network with partitioned sets of functionalities, wherein a first core network node supports a first set of functionalities out of a total set of functionalities in the core network of the communication network, and wherein the first set of functionalities belongs to a first network slice of the core network and is separated from another set of functionalities out of the total set of functionalities in the core network, the network node comprising:
“trigger configuration of a transport network between the radio network node and the first core network node; and 


The present application also relates to a configuration control node for enabling communication for a wireless device in a communication network, the communication network comprising a core network with partitioned sets of functionalities wherein a first core network node supports a first set of functionalities out of a total set of functionalities in the core network of the communication network, and wherein the first set of functionalities belongs to a first network slice of the core network and is separated from another set of functionalities out of the total set of functionalities in the core network, the configuration control node comprising: one or more processors: and:
“receive a request from a network node, which request requests a configuration of a transport network between a radio network node associated with the wireless device and the first core network node;
transmit a slice configuration request to a database for retrieving slice configuration information for the first network slice;
receive the slice configuration information from the database; and 
to transmit a transport request requesting a control network node for configuring the transport network between the radio network node and the first core network node, which 
	
The present application also relates to a non-transitory computer-readable storage medium, having stored thereon a computer program for enabling communication for a wireless device in a communication network, the communication network  comprising a core network with partitioned sets of functionalities wherein a first core network node supports a first set of functionalities out of a total set of functionalities in the core network of the communication network, wherein the first set of functionalities belongs to a first network slice of the core network and is separated from another set of functionalities out of the total set of functionalities in the core network, and wherein the computer program comprises instructions which, when executed by one or more processors, cause the one or more processors to:
“receive a slice configuration request from a configuration control node for retrieving slice configuration information for the first network slice; and 
to transmit the slice configuration information to the configuration control node” in combination with other recited elements in claim 26.

A first prior art, Adjakple et al. (US Publication 2014/0086177 A1), teaches a wireless terminal transmits a service request to a virtual service provider to request a service and receives a service response from the virtual service provider indicating a mobile network operator MNO 
	A second prior art, Sif et al. (US Publication 2015/0063166 A1), teaches a method for mobile network function virtualization that includes creating an evolved packet cluster EPC and associate a subnetwork with the EPC cluster.  Sif also teaches a core network or radio access node is allocated to mobile virtual network operators, and users connect through the internet as MVNO to establish networks by configuration.


However, Adjakple and Sif, when either taken alone or in combination, fail to teach or make obvious the aforementioned claimed features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471